Order entered September 14, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00072-CV

                  GBENGA EMANUEL OWOYE, Appellant

                                        V.

                        OMOWUMI OWOYE, Appellee

               On Appeal from the 439th Judicial District Court
                          Rockwall County, Texas
                     Trial Court Cause No. 1-18-1697

                                     ORDER

      Before the Court is appellee’s September 2, 2021 motion to set this case for

submission. By letter dated September 13, 2021, the Court notified the parties that

the case has been set for submission. Accordingly, we DENY the motion as moot.


                                             /s/   BONNIE LEE GOLDSTEIN
                                                   JUSTICE